        Case 1:20-cr-00087-DAD Document 6 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    UNITED STATES OF AMERICA,                         No. 1:20-cr-00087-DAD

10                       Plaintiff,                     ORDER GRANTING EARLY
                                                        TERMINATION OF SUPERVISED
11           v.                                         RELEASE

12    PAUL MAYWEATHERS                                  (Doc. No. 3)

13                       Defendant.
14

15          Defendant has filed a noticed motion on his own behalf seeking an early termination of his

16   term of supervised release. (Doc. No. 3.) A statement of non-opposition has been filed by the

17   government. (Doc. No. 5.) Although not addressed in the motion, the court has confirmed that

18   the U.S. Probation Office also has no objection to early termination of supervised release in this

19   case. Accordingly, and good cause appearing, defendant Mayweathers’ motion for early

20   termination of his term of supervised release (Doc. No. 3) is granted and that term of supervised

21   release is hereby terminated immediately.

22   IT IS SO ORDERED.
23
        Dated:     November 19, 2020
24                                                     UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       1
